    Case 1:18-cv-00371-RJJ-RSK ECF No. 12 filed 10/05/18 PageID.59 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISON

CADENCE J. MORTON,

               Plaintiff,                                           CASE NO. 1:18-cv-371

v                                                                   HON. ROBERT J. JONKER

SPECTRUM HEALTH SYSTEM, et al.,

            Defendants.
_______________________________________/


                               STIPULATION OF DISMISSAL

               In accordance with Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties stipulate to dismiss

this action with prejudice and without costs to any party.



By /s/Christine A. Yared                               By /s/Richard E. Hillary, II
      Christine A. Yared (P37472)                          Richard E. Hillary, II (P56092)
      CHRISTINE A. YARED, PLC                              MILLER JOHNSON
      Attorneys for Plaintiff                              Attorneys for Defendant Priority
      Dated: October 5, 2018                               Health
                                                           Dated: October 5, 2018


                                                       By /s/Anthony R. Comden
                                                           Anthony R. Comden (P44958)
                                                           MILLER JOHNSON
                                                           Attorneys for Defendant Spectrum
                                                           Health System
                                                           Dated: October 5, 2018




MJ_DMS 30114804v1 25131-38
